Citation Nr: 0110686	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action of the 
North Little Rock, Arkansas Regional Office (RO).  In that 
decision, the RO determined that new and material evidence 
sufficient to reopen a claim for service connection for 
residuals of a low back injury had not been received.  


FINDINGS OF FACT

1.  In December 1997, the Board confirmed previous denials of 
service connection for lumbosacral strain and for lumbar disc 
disease.  

2.  A private physician's July 1999 statement bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
low back disability.  


CONCLUSIONS OF LAW

1.  The Board's December 1997 confirmation of the previous 
denials of service connection for lumbosacral strain and for 
lumbar disc disease is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).  

2.  The additional evidence submitted since the Board's 
December 1997 decision is new and material; thus, the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a low back disability have been met.  
38 U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue currently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
his previously denied claim for service connection for a low 
back disability.  By a December 1945 rating action, the RO 
initially denied service connection for residuals of a 
strained back.  

At the time of the December 1945 rating action, the RO 
considered the veteran's contentions as well as available 
service medical records.  Specifically, the veteran reported 
that he had strained his back in May 1945, had received 
electric treatments for this condition at a dispensary in 
Germany, and continued to experience pain on walking or 
standing.  According to the available service medical 
records, at the October 1945 separation examination, the 
veteran reported that he had sustained a back injury in 
Germany in May 1945, and that this condition remained 
symptomatic.  The discharge evaluation demonstrated that the 
veteran had no musculoskeletal defects.  

Based on this evidence, the RO, in the December 1945 rating 
action, concluded that the veteran did not have residual 
disability from his May 1945 back injury.  Consequently, by 
the December 1945 rating action, the RO denied service 
connection for residuals of a strained back.  In a January 
1946 letter, the RO notified the veteran of this denial.  

Subsequently, by a September 1985 rating action, the RO 
denied service connection for residuals of a back injury, 
defined as post-operative residuals of a diskectomy at the 
L3-L4 level.  At the time of this rating action, the veteran 
continued to assert that he sustained a back injury in 1945 
during service and that he experienced had back problems 
since then.  Lay statements supported the veteran's 
contentions.  Also, private and VA medical records reflected 
treatment for low back problems from 1980 to 1985.  In 
particular, these reports demonstrated an L5 distribution 
with severe radicular pain down the right leg with some 
numbness in the lateral leg in December 1984, an L3-L4 
diskectomy in February 1985, a disk aspiration at the L3-L4 
interspace in March 1985, and a diagnosis of status post 
herniated nucleus pulposus with complication of discitis and 
marked residuals at an August 1985 VA examination.  

In the September 1985 rating action, the RO determined that 
this evidence simply demonstrated current treatment for a low 
back disability and did not associate such a disorder to the 
veteran's active military duty.  Specifically, the RO 
concluded that the back strain that the veteran sustained in 
service was acute and resolved without residuals and that his 
current back problem (defined as post-operative residuals of 
a diskectomy at the L3-L4 level) had no relation to the in-
service back strain.  Thus, by the September 1985 rating 
action, the RO denied service connection for residuals of a 
back injury, defined as post-operative residuals of a 
diskectomy at the L3-L4 level.  By a letter dated in the same 
month, the RO notified the veteran of this denial.  

Thereafter, in December 1997, the Board denied the reopening 
of the veteran's claims of service connection for lumbosacral 
strain and for disc disease.  The additional evidence 
considered by the Board included the veteran's contentions 
and other lay statements, as well as private medical records.  
In particular, the veteran continued to assert that he 
sustained a back injury in 1945 during service and that he 
experienced back problems since then.  Other lay statements 
supported the veteran's contentions.  In pertinent part, 
private medical records reflected treatment, between 1993 and 
1995, for degenerative lumbar disc disease, including 
significant chronic low back discomfort and some persistent 
numbness in the right leg related to the prior lumbar disc 
procedure.  

Based on this evidence, the Board, in its December 1997 
decision, concluded that the additional evidence received 
since the prior final denial of service connection for 
lumbosacral strain in December 1945 did not associate any 
such current disability with the veteran's service.  In 
addition, the Board determined that the additional evidence 
received since the prior final denial of service connection 
for lumbar disc disease in September 1985 did not relate any 
such current disorder with the veteran's service.  
Consequently, the Board denied the veteran's petition to 
reopen his claim for service connection for lumbosacral 
strain and for lumbar disc disease.  The Board's December 
1997 decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

In addition, the Court has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As previously 
noted, the December 1997 Board decision, the last time the 
service connection claim at issue was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the 
veteran's claim may be reopened only if new and material 
evidence has been secured or presented since the December 
1997 Board decision.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity as well as 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

In addition, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The Board has considered each item of evidence that has been 
added to the record since the final December 1997 Board 
decision to determine if it is new and material.  The 
evidence that was added to the record after the Board's 
December 1997 denial of the reopening of the veteran's claim 
for service connection for lumbosacral strain and for lumbar 
disc disease includes the veteran's contentions, lay 
testimony from his wife, and a July 1999 letter from his 
private physician.  In particular, the veteran continued to 
assert that he sustained an injury to his low back during 
service and that, since then, he has continued to experience 
problems with his back.  See, e.g., March 2000 hearing 
transcript (T.) at 1-11.  The veteran's wife's testimony 
supports his assertions.  See, T. at 11-15.  Furthermore, in 
a July 1999 letter, a private physician explained that he had 
treated the veteran since 1993, and that the veteran "has 
had chronic problems with his . . . lower lumbar area dating 
back to a World War II injury."  

The Board finds that the private physician's July 1999 letter 
provides evidence which bears directly and substantially upon 
the specific matter under consideration, is so significant 
that it must be considered to decide fairly the merits of 
this service connection claim, and was not considered by the 
Board when it rendered its denial in December 1997.  
Specifically, in the July 1999 letter, the physician stated 
that the veteran has "chronic" lower lumbar area problems 
"dating back to a World War II injury."  While not 
commenting on the reliability, credibility or thoroughness of 
the statement, it indicates, when taken at face value, that 
the veteran has a chronic low back condition that is related 
to service.  The statement, for purposes of determining 
whether the claim should be reopened, is presumed credible 
because it is not inherently incredible or beyond the 
competence of the issuing doctor.  Such evidence, if 
established, would serve to support the veteran's claim for 
service connection for a low back disability.  See, e.g., 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  The Board 
concludes, therefore, that the July 1999 letter from the 
veteran's private physician constitutes new and material 
evidence under 38 C.F.R. § 3.156(a).  As a result of this 
finding of new and material evidence, the Board is required 
to reopen the previously denied claim for service connection 
for a low back disability.  


ORDER

The petition to reopen the claim for service connection for a 
low back disability is granted, and, to this extent only, the 
appeal is granted.  


REMAND

As noted, the appellant's claim for service connection for a 
low back disorder has been reopened, and must be considered 
on a de novo basis.  The case was developed by the RO solely 
on the basis of whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for the lumbosacral strain and disc disease.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  Here, as noted, the Board 
is considering the issue on a differing basis than that 
considered by the RO.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At the personal hearing conducted before a hearing officer at 
the RO in March 2000, the veteran testified that he has had 
chronic low back problems since the in-service injury to his 
low back.  T. at 6-7, 16.  The Board acknowledges that, 
according to the veteran's testimony, he did receive 
treatment for his low back since his discharge from active 
military duty, but the early post-service medical records are 
not available.  T. at 9.  Importantly, however, in view of 
the recently passed VCAA, the Board believes that, on remand, 
an attempt should be made to obtain copies of all available 
relevant post-service medical reports.  

Furthermore, the Board acknowledges that, in the July 1999 
letter, the veteran's private physician associated the 
veteran's chronic low back condition with his service and 
stated that he had reviewed old VA records reflecting lumbar 
spine surgery that the veteran had undergone.  Significantly, 
however, the physician only noted that he had reviewed some 
of the veteran's prior medical reports (e.g., those relating 
to prior lumbar surgeries).  Additionally, the physician did 
not describe the specific nature of the veteran's current low 
back disability.  On remand, therefore, the Board believes 
that the veteran should be accorded an opportunity to undergo 
a VA examination by an appropriate specialist to determine 
the nature, severity, and etiology of the veteran's current 
low back condition.  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for low back condition since his 
discharge from active military duty.  
Copies of all such available, previously 
unobtained records should be associated 
with the veteran's claims file.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
local VA Medical Center to furnish copies 
of records of treatment that the veteran 
has received at that medical facility.  
Copies of all such available, previously 
unobtained records should be associated 
with the veteran's claims file.  

4.  Where efforts to obtain post-service 
medical records are unsuccessful, the RO 
should document these attempts and make 
such documentation part of the claims 
file.  The veteran should be informed of 
such negative results.  38 C.F.R. § 3.159 
(2000).  

5(a).  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of his low 
back disability.  The claims file, this 
remand, and any documents procured 
pursuant to this remand, should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  

5(b).  In addition, the examiner should 
express an opinion as to the etiology of 
any low back disability diagnosed on 
examination.  Specifically, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as not 
that any low back disorder diagnosed on 
examination is related to, or was caused 
by, the in-service back injury in March 
1945.  The examiner's conclusions, and 
the reasons or bases therefor, are to be 
set forth in a clear, logical, and 
concise manner in the examination 
report.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  Specific 
attention is directed to the report of the 
examination undertaken.  If this report 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000).  

7.  The RO should then readjudicate the 
issue of entitlement to service connection 
for a low back disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 



